43 So. 3d 821 (2010)
Joshua Eugene ROBINSON, Petitioner,
v.
STATE of Florida, Respondent.
No. 1D10-1410.
District Court of Appeal of Florida, First District.
August 25, 2010.
Joshua Eugene Robinson, pro se, Petitioner.
Bill McCollum, Attorney General, Tallahassee, for Respondent.
PER CURIAM.
In accordance with the special master's well-reasoned report and recommendation, the petition seeking a belated appeal of the order rendered on or about September 14, 2009, denying petitioner's motion for postconviction relief in Escambia County Circuit Court case number 2004-CF-002690A, is granted. See Brock v. State, 947 So. 2d 1190 (Fla. 1st DCA 2007). Upon issuance of mandate, a copy of this opinion shall be furnished to the clerk of the lower tribunal for treatment as a notice of appeal in accordance with Florida Rule of Appellate Procedure 9.141(c)(5)(D).
THOMAS, WETHERELL, and MARSTILLER, JJ., concur.